The defendant appeals from a finding of guilty of violating G. L. c. 90, § 7, for not wearing protective headgear while operating a motorcycle. Upon appeal from a finding in the District Court the case was heard by a judge sitting without jury in the Third District Court of Eastern Middlesex under St. 1964, c. 628. The defendant filed a written motion to dismiss which was denied, and he was again found guilty. The defendant excepts to the denial of his motion to dismiss. There was no error. General Laws c. 90, § 7, requires every person operating or riding a motorcycle to wear protective headgear conforming with certain minimum standards. It lies within the power of the Legislature to adopt reasonable measures for the promotion of safety upon public ways in the interests of motorcyclists and others who may use them. Commonwealth v. Boston & Maine Transp. Co. 282 Mass. 345, 348. The act of the Legislature bears a real and substantial relation to the public health and general welfare and is thus a valid exercise of the police power. Coffee-Rich, Inc. v. Commissioner of Pub. Health, 348 Mass. 414, 422. As contended by the Commonwealth, “Qf]he legislation is reasonable, applies to all equally, and is directly related to highway safety.” See Hall-Omar Baking Co. v. Commissioner of Labor & Indus. 344 Mass. 695, 700. A recent Michigan decision to the contrary is not persuasive. On this general subject we find ourselves in agreement with Colvin v. Lombardi, 241 Atl. 2d 625 (R. I.).

Exceptions overruled.